 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEWIS EDISON,                                      No. 2:18-cv-1194 TLN DB PS
12                        Plaintiff,
13             v.                                        FINDINGS AND RECOMMENDATIONS
14    UNITED STATES SECRET SERVICE,
15                        Defendant.
16

17            Plaintiff, Lewis Edison, is proceeding in this action pro se. This matter was referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Pending

19   before the court are plaintiff’s complaint and motion to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915. (ECF Nos. 1 & 2.) Therein, plaintiff complains about “wrongful imprisonment,

21   harassment,” and “torture.” (Compl. (ECF No. 1) at 8.)

22            The court is required to screen complaints brought by parties proceeding in forma

23   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

24   2000) (en banc). Here, plaintiff’s complaint is deficient. Accordingly, for the reasons stated

25   below, the undersigned will recommend that plaintiff’s complaint be dismissed without leave to

26   amend.

27   ////

28   ////
                                                         1
 1   I.     Plaintiff’s Application to Proceed In Forma Pauperis

 2          Plaintiff’s in forma pauperis application makes the financial showing required by 28

 3   U.S.C. § 1915(a)(1). However, a determination that a plaintiff qualifies financially for in forma

 4   pauperis status does not complete the inquiry required by the statute. “‘A district court may deny

 5   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed

 6   complaint that the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d

 7   1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th

 8   Cir. 1987)); see also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th

 9   Cir. 2014) (“the district court did not abuse its discretion by denying McGee’s request to proceed

10   IFP because it appears from the face of the amended complaint that McGee’s action is frivolous

11   or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the

12   District Court to examine any application for leave to proceed in forma pauperis to determine

13   whether the proposed proceeding has merit and if it appears that the proceeding is without merit,

14   the court is bound to deny a motion seeking leave to proceed in forma pauperis.”).

15          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of

16   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to

17   state a claim on which relief may be granted, or seeks monetary relief against an immune

18   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an

19   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.

20   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a
21   complaint as frivolous where it is based on an indisputably meritless legal theory or where the

22   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).

23          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to

24   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

25   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as

26   true the material allegations in the complaint and construes the allegations in the light most
27   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.

28   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245
                                                         2
 1   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by

 2   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true

 3   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western

 4   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).

 5          The minimum requirements for a civil complaint in federal court, as explained by Rule 8

 6   of the Federal Rules of Civil Procedure (“Rules”), are as follows:

 7                  A pleading which sets forth a claim for relief . . . shall contain (1) a
                    short and plain statement of the grounds upon which the court’s
 8                  jurisdiction depends . . . , (2) a short and plain statement of the claim
                    showing that the pleader is entitled to relief, and (3) a demand for
 9                  judgment for the relief the pleader seeks.
10   Fed. R. Civ. P. 8(a).

11   II.    Plaintiff’s Complaint

12          “[T]he in forma pauperis statute . . . ‘accords judges not only the authority to dismiss a

13   claim based on an indisputably meritless legal theory, but also the unusual power to pierce the

14   veil of the complaint’s factual allegations and dismiss those claims whose factual contentions are

15   clearly baseless.’” Denton v. Hernandez, 504 U.S. 25, 32 (1992) (quoting Neitzke, 490 U.S. at

16   327). “Examples of the latter class are claims describing fantastic or delusional scenarios, claims

17   with which federal district judges are all too familiar.” Neitzke, 490 U.S. at 328.

18          Here, the complaint alleges that the defendant is following plaintiff “everywhere with

19   space satellites with powerful beams locked on to him” and that they “hit him while he slept with

20   hammer, awaken him constantly keep him awake threaten insult and slander him in hundreds of
21   rock and roll songs.” (Compl. (ECF No. 1) at 6.) Moreover, on March 13, 2018, defendant

22   “beamed maybe 50 people being run over on him they smash their run over faces a hundred

23   people being murdered tortured on him.” (Id.)

24          In this regard, the complaint’s allegations are delusional and frivolous. See Denton, 504

25   U.S. at 33 (“a finding of factual frivolousness is appropriate when the facts alleged rise to the

26   level of the irrational or the wholly incredible, whether or not there are judicially noticeable facts
27   available to contradict them”).

28   ////
                                                         3
 1   III.      Leave to Amend

 2             For the reasons stated above, plaintiff’s complaint should be dismissed. The undersigned

 3   has carefully considered whether plaintiff may amend the complaint to state a claim upon which

 4   relief can be granted. “Valid reasons for denying leave to amend include undue delay, bad faith,

 5   prejudice, and futility.” California Architectural Bldg. Prod. v. Franciscan Ceramics, 818 F.2d

 6   1466, 1472 (9th Cir. 1988); see also Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau,

 7   701 F.2d 1276, 1293 (9th Cir. 1983) (holding that while leave to amend shall be freely given, the

 8   court does not have to allow futile amendments).

 9             Here, given the defects noted above, the undersigned finds that granting plaintiff leave to

10   amend would be futile.

11                                                  CONCLUSION

12             Accordingly, for the reasons stated above, IT IS HEREBY RECOMMENDED that:

13             1. Plaintiff’s May 11, 2018 application to proceed in forma pauperis (ECF No. 2) be

14   denied;

15             2. Plaintiff’s May 11, 2018 complaint (ECF No. 1) be dismissed without prejudice; and

16             3. This action be dismissed.

17             These findings and recommendations will be submitted to the United States District Judge

18   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen (14)

19   days after being served with these findings and recommendations, plaintiffs may file written

20   objections with the court. A document containing objections should be titled “Objections to
21   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

22   objections within the specified time may, under certain circumstances, waive the right to appeal

23   the District Court’s order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

24   Dated: October 10, 2018
25

26
27
     DLB:6
28   DB/orders/orders.pro se/edison1194.dism.f&rs
                                                         4
